 

[ex10-2_001.jpg]

 



June 17, 2019

 

Frank D. Orzechowski, CPA

19 E Chili Line Rd

Santa Fe, NM 87508

 

Re: Terms of At-Will Employment

 

Dear Mr. Orzechowski,

 

This letter confirms the principal terms of our agreement, as set forth below,
with respect to your at-will employment (“Employment”) by Sigma Labs, Inc. (the
“Company”), which shall be effective as of July 1, 2019 (the “Effective Date”):

 

1. Position; Reporting; Duties, Responsibilities and Authority; Principal
Business Office: Effective as the Effective Date, you shall serve as Chief
Financial Officer, Treasurer, Principal Accounting Officer, Principal Financial
Officer and Corporate Secretary of the Company. You shall report on a day-to-day
basis directly to and shall be subject to the supervision and direction of, the
Company’s Chief Executive Officer.

 

You shall perform your duties hereunder at the Company’s principal business
office during normal business hours and at all other times and locations
necessary for you to carry out your duties. You shall devote substantially all
of your business time to the Company and shall perform such duties as are
customarily performed by individuals acting as Chief Financial Officer,
Treasurer, Principal Accounting Officer, Principal Financial Officer, and
Corporate Secretary of a public company of a similar size as the Company, and
other such duties as you may be assigned from time to time by the Chief
Executive Officer or the Board of Directors of the Company. You shall at all
times be subject to, observe and carry out such reasonable employment-related
rules, regulations and policies as the Company’s Board of Directors or Chief
Executive Officer may from time to time establish for the Company’s employees,
including, without limitation, the Company’s Employee Handbook, Insider Trading
Policy and Code of Ethics and Business Conduct.

 

Without restricting any requirement that you engage in reasonable
business-related travel, the principal location in which you shall be required
to perform your duties and responsibilities shall be the Company’s principal
business office, which is presently located at 3900 Paseo del Sol, Santa Fe, New
Mexico 87507.

 

[ex10-2_002.jpg]

 



   

 

 



2. At-Will Employment: The Company has the right to terminate your Employment at
any time, with or without prior notice, and with or without cause and for any
reason or for no specified reason. You have the right to terminate your
Employment at any time, with or without prior notice. You are employed by the
Company “at will,” and this letter does not provide you with any right to
continue in the Employment of the Company for any minimum or specified period.
Except as specifically provided in this letter, the Company shall have no
obligation to make any compensation, severance or other payments to you, or to
provide any other benefits to you, after the date of the termination of your
Employment for any reason.

 

3. Compensation:

 

(a) Base: For services rendered hereunder, the Company shall pay to you an
annual base salary (the “Base Salary”) of $135,000, payable in regular
installments in accordance with the Company’s customary payroll practices for
employees. If you are entitled to receive Base Salary for any period that is
less than one calendar month, the Base Salary for such period shall be computed
by prorating the annual Base Salary over such period based upon the actual
number of days therein. The Base Salary shall not be subject to decrease but may
be increased in the discretion of the Company’s Compensation Committee based on
an annual or special case assessments of your performance and other factors. All
payments shall be made in accordance with the Company’s payroll practices. The
Company may deduct and withhold from your compensation any amounts of money
required to be deducted or withheld by the Company under any or all applicable
local, state or federal laws.



 

(b) Benefits: During your Employment, you shall be entitled to receive all
benefits under any and all deferred compensation plans, retirement plans, life,
disability, health, accident and other insurance programs, automobile
allowances, and similar employee benefit plans and programs, sick leave,
vacation time and paid time off (if any) that the Company elects in its sole
discretion to provide from time to time to its other executive officers
(collectively referred to herein as the “Benefits”). However, we reserve the
right to terminate, reduce or otherwise amend any or all of the Benefits from
time to time to the extent allowed by law, so long as such action applies
generally to all of our executive officers. Except as otherwise required by
applicable law with respect to continued “COBRA” group health care coverage and
except as expressly required by the terms of the Company’s life, disability,
health, accident and other insurance programs and similar employee benefit plans
and programs, your right to receive Benefits shall terminate upon the
termination of your Employment for any reason. Subject to the more precise
wording of the employee manual, you shall be entitled to vacation time of two
weeks during the first year of your employment hereunder and thereafter up to
two weeks of discretionary sick, personal, or other personal needs, and 11
floating holidays that you make take at the traditional national days or other
days of your choice.

 

(c) Expense Reimbursement: The Company will reimburse you for ordinary and
necessary expenses incurred in the performance of your duties, provided that
such expenses are reasonable and are accounted for in accordance with the
Company’s usual policies.

 

 2 

 



 

(d) Options: Subject to Compensation Committee approval and subject to your
entering into the Company’s standard-form nonqualified stock option agreement
under the Company’s 2013 Equity Incentive Plan (the “Plan”), effective as of the
Effective Date, the Company shall grant you pursuant to the Plan (1) a
non-qualified stock option (“Option A”) to purchase up to 2,500 shares of common
stock of the Company, which will have an exercise price equal to the closing
price of the Company’s common stock on the Effective Date, and will vest and
become exercisable in full on the Effective Date, and (2) a non-qualified stock
option (“Option B,” and together with Option A, the “Options”) to purchase up to
60,000 shares of common stock of the Company, which will have an exercise price
equal to the closing price of the Company’s common stock on the Effective Date,
and will vest and become exercisable as follows: 3,872 shares will vest and
become exercisable on the one-year anniversary of the Effective Date, 9,000
shares will vest and become exercisable on the second-year anniversary of the
Effective Date, 14,128 shares will vest and become exercisable on the third-year
anniversary of the Effective Date, and 33,000 shares will vest and become
exercisable on the fourth-year anniversary of the Effective Date, provided, in
each case, that you remain an employee of the Company through such vesting date.

 

The Options shall expire on the day before the fifth anniversary of the
Effective Date, unless such Options shall have been terminated prior to that
date in accordance with the provisions of the Company’s standard-form
nonqualified stock option agreement, and the Options shall be on such other
terms and provisions as are contained in such stock option agreement and the
Plan.

 

In the event of any stock split, reverse stock split or stock dividend after the
date hereof, the number of shares of the Company’s common stock underlying the
Options, and the exercise price of the Options shall be appropriately adjusted
for any such stock split, reverse stock split or stock dividend.

 

Notwithstanding anything to the contrary in this Agreement, the Options shall
only be exercisable upon approval by the Company’s stockholders at a meeting of
the Company’s stockholders of an increase in the aggregate number of shares of
the Company’s common stock that may be issued or issuable under the Plan, which
increase covers the shares of common stock underlying the Options.

 

4. Confidential Information. You shall at no time, either during your Employment
or after the termination of your Employment for any reason, use or disclose to
any person, directly or indirectly, any confidential or proprietary information
concerning the business of the Company, including, without limitation, any
business secret, trade secret, financial information, software, internal
procedure, business plan, marketing plan, pricing strategy or policy or customer
list, except to the extent that such use or disclosure is (1) necessary to the
performance of your Employment during the period that you are so employed, (2)
required by an order of a court of competent jurisdiction, or (3) authorized in
writing by the Company’s Chief Executive Officer. The prohibition that is
contained in the preceding sentence shall not apply to any information that is
or becomes generally available to the public other than through a disclosure by
you or by a person acting in concert with you. Within five days after the
termination of your Employment, you shall return to the Company all memoranda,
notes and other documents in your possession or control that relate to the
confidential information of the Company. Upon the Company’s request, you agree
to execute and deliver to the Company any form of confidentiality agreement that
the Company requires generally from its employees.

 

 3 

 



 

5. Company Property: You agree that all designs, lists, books, files, reports,
correspondence, computer databases and files, records, supplies, services,
computers, postage, telephones and other property and materials (“Company
Materials”) used by, prepared for or by, or made available to you while you are
employed with the Company, shall be and shall remain the property of the
Company. Upon termination of your employment with the Company, all Company
Materials shall be returned immediately to the Company, and you shall not make
or retain any copies thereof.

 

6. Inventions/Work Product:

 

(a) Work Product: You acknowledge and agrees that all writings, works of
authorship, technology, inventions, discoveries, ideas and other work product of
any nature whatsoever that are created, prepared, produced, authored, edited,
amended, conceived or reduced to practice by you individually or jointly with
others during the period of your Employment by the Company and relating in any
way to the business or contemplated business, research or development of the
Company (regardless of when or where the Work Product is prepared or whose
equipment or other resources is used in preparing the same) and all printed,
physical and electronic copies, all improvements, rights and claims related to
the foregoing, and other tangible embodiments thereof (collectively, “Work
Product”), as well as any and all rights in and to copyrights, trade secrets,
trademarks (and related goodwill), patents and other intellectual property
rights therein arising in any jurisdiction throughout the world and all related
rights of priority under international conventions with respect thereto,
including all pending and future applications and registrations therefor, and
continuations, divisions, continuations-in-part, reissues, extensions and
renewals thereof (collectively, “Intellectual Property Rights”), shall be the
sole and exclusive property of the Company.

 

(b) Work Made for Hire; Assignment: You acknowledge that, by reason of being
employed by the Company at the relevant times, to the extent permitted by law,
all of the Work Product consisting of copyrightable subject matter is “work made
for hire” as defined in 17 U.S.C. § 101 and such copyrights are therefore owned
by the Company. To the extent that the foregoing does not apply, you hereby
irrevocably assign to the Company, for no additional consideration, your entire
right, title and interest in and to all Work Product and Intellectual Property
Rights therein, including the right to sue, counterclaim and recover for all
past, present and future infringement, misappropriation or dilution thereof, and
all rights corresponding thereto throughout the world. Nothing contained herein
shall be construed to reduce or limit the Company’s rights, title or interest in
any Work Product or Intellectual Property Rights so as to be less in any respect
than that the Company would have had in the absence of this agreement.

 

 4 

 



 

(c) Further Assurances; Power of Attorney. During and after your Employment, you
agree to reasonably cooperate with the Company to (1) apply for, obtain, perfect
and transfer to the Company the Work Product as well as an Intellectual Property
Right in the Work Product in any jurisdiction in the world, and (2) maintain,
protect and enforce the same, including, without limitation, executing and
delivering to the Company any and all applications, oaths, declarations,
affidavits, waivers, assignments and other documents and instruments as shall be
requested by the Company. You hereby irrevocably grant the Company a power of
attorney to execute and deliver any such documents on your behalf in your name
and to do all other lawfully permitted acts to transfer the Work Product to the
Company and further the transfer, issuance, prosecution and maintenance of all
Intellectual Property Rights therein, to the full extent permitted by law, if
you do not promptly cooperate with the Company’s request (without limiting the
rights the Company shall have in such circumstances by operation of law). The
power of attorney is coupled with an interest and shall not be affected by your
subsequent incapacity.

 

7. Notices: Any notice, consent, request or other communications made or given
in connection with this agreement shall be in writing and shall be deemed to
have been duly given when delivered or mailed by postage prepaid to those listed
below at their following respective addresses or at such other address as each
may specify by notice to the other:

 

To the Company:

 

John Rice



Chair and Chief Executive Officer



Sigma Labs, Inc.



3900 Paseo del Sol



Santa Fe, NM 87507



To you:

 

Mr. Frank Orzechowski



19 E Chili Line Rd



Santa Fe, NM 87508

 

8. Entire Agreement: This agreement (and any separate confidentiality agreements
that may be entered into between the Company and you) constitutes the entire
agreement of the Company and you relating to the terms and conditions of your
Employment and supersedes all prior oral and written understandings and
agreements relating to such subject matter.

 

9. Amendment and Termination: This agreement may be amended or terminated only
pursuant to a writing executed by an authorized officer of the Company and you.

 

10. Arbitration: Any dispute or controversy arising under this agreement
relating to its interpretation or the breach hereof, including the arbitrability
of any such dispute or controversy (each, a “Disputed Matter”), shall be
determined and settled by arbitration in Santa Fe, New Mexico pursuant to the
Rules of the American Arbitration Association in effect at the time the Disputed
Matter arises. Any award rendered herein shall be final and binding on each and
all of the parties, and judgment may be entered thereon in any court of
competent jurisdiction. Notwithstanding the foregoing, the parties shall be
entitled to seek injunctive relief in any court of competent jurisdiction.

 



 5 

 

 

11. Governing Law: This agreement shall be governed by and construed in
accordance with Nevada law. In the event that any terms or provisions of this
agreement shall be held to be invalid or unenforceable, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remaining terms and provisions hereof. In the event of any judicial, arbitral or
other proceeding between the parties hereto with respect to the subject matter
hereof, the prevailing party shall be entitled, in addition to all other relief,
to reasonable attorneys’ fees and expenses and court costs.

 

If the foregoing terms are acceptable, please sign below and return this letter
to me.

 



Sigma Labs, Inc.   Employee           By /s/ John Rice   By /s/ Frank
Orzechowski Name John Rice   Name Frank Orzechowski Title Chair & CEO      

 



 6 

 

 







